United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0462
Issued: August 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 21, 2019 appellant filed a timely appeal from a June 27, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted factors of her federal employment.

1

The timeliness of the appeal was determined by the date on appellant’s appeal request form and not the date that
the Clerk of the Board received it, December 26, 2019, as the latter date would have rendered the appeal untimely and
the record does not contain a copy of the postmark. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 22, 2017 appellant, then a 62-year-old telephone agent and international
research agent, filed an occupational disease claim (Form CA-2) alleging that she experienced
daily pain in her neck, right arm, right clavicle, right thigh, and back due to factors of her federal
employment, including sitting at her desk where she worked on a computer 10 hours per day,
reaching for and typing reports as she looked at the computer screen, and speaking with customers
on the telephone. She noted that she first became aware of her conditions and their relationship to
her federal employment on April 21, 2017. On the reverse side of the claim form, the employing
establishment controverted the claim, noting that appellant had a one-hour lunch break and three
15-minute breaks and, thus, she only worked 9 hours and 15 minutes per day. Appellant also had
an option to sit or stand while working.
In support of her claim, appellant submitted an August 25, 2017 attending physician’s
report (Form CA-20) by Dr. Neha N. Sahni, an occupational medicine specialist. Dr. Sahni noted
a date of injury as April 21, 2017. She related a history of injury that appellant developed pain in
her neck, left arm, right hand, right clavicle, and back that went down to her right leg with a burning
sensation in her right thigh and hip, and numbness in her left shoulder and left hand/wrist.
Dr. Sahni conducted an examination and diagnosed neck and lumbar muscle strains, initial
encounter, and right shoulder tendinitis. She advised that her findings and diagnoses were
consistent with appellant’s account of or injury or onset of illness. Dr. Sahni concluded that she
could perform full-duty work.
In a development letter dated September 12, 2017, OWCP informed appellant that the
evidence submitted was insufficient to establish her claim. It advised her of the type of factual
and medical evidence needed and provided a questionnaire for her completion. In a separate
development letter, OWCP requested that the employing establishment provide additional
information, including comments from a knowledgeable supervisor and an explanation of
appellant’s work activities. It afforded both parties 30 days to respond.
In an August 30, 2017 memorandum, the employing establishment responded to OWCP’s
development letter. It described appellant’s work duties, restated that she was allowed three 15minute breaks and a 1-hour lunch break, and contended that her claimed injuries were not caused
by her employment. The employing establishment also contended that she had not submitted any
medical evidence to establish a work-related injury. It submitted an official position description
for a customer care agent.
On September 29, 2017 appellant responded to OWCP’s development letter and provided
more details regarding the factors of her federal employment. She also described activities outside
her federal employment.
OWCP, by decision dated November 17, 2017, denied appellant’s occupational disease
claim finding that the evidence of record was insufficient to establish a diagnosed medical
condition in connection with the accepted factors of her federal employment. It concluded
therefore that the requirements had not been met to establish an injury as defined by FECA.

2

Thereafter, OWCP continued to receive medical evidence. In duty status reports dated
February 21, March 1 and 30, and April 19, 2018, Dr. Christopher P. DeCarlo, an attending
physiatrist, listed a date of injury as March 17, 2017 and noted that the affected body parts included
the cervical and lumbar spines and right shoulder. He advised that appellant could return to
limited-duty work with restrictions from February 21 through May 24, 2018. In a March 1, 2018
federal physician’s progress report, Dr. DeCarlo provided examination findings and diagnosed
lumbar spine degenerative disc disease with L3-4 spinal canal stenosis, cervical spine multilevel
degenerative disc disease with spinal canal neural foraminal stenosis, and right shoulder partial
thickness rotator cuff tear with biceps tenosynovitis. He released appellant to return to modified
work with the restrictions set forth in his form reports on the date of his examination.
On May 3, 2018 appellant requested reconsideration of the November 17, 2017 decision
and submitted additional evidence. In an April 19, 2018 narrative report, Dr. DeCarlo noted
appellant’s employment history beginning in 1979 and her work duties. He also noted the
development of her claimed injuries beginning in 2014 and that she previously experienced neck
and low back pain from 2009 to 2010. Dr. DeCarlo reported findings on physical examination and
reviewed diagnostic test results. He reiterated his prior diagnoses of lumbar spine degenerative
disc disease with L3-4 spinal canal stenosis, cervical spine multilevel degenerative disc disease
with spinal canal neural foraminal stenosis, and right shoulder partial thickness rotator cuff tear
with biceps tenosynovitis. Dr. DeCarlo opined that the diagnosed conditions were caused by
appellant’s repetitive work duties. He noted that she had worked in a call center since 2013, which
required constant sitting, use of a mouse, keyboard, and telephone system, and reaching across a
desk to write customer information on a whiteboard and then again to wipe the information out.
Dr. DeCarlo further noted that appellant had signiﬁcant stressors placed on her right shoulder and
cervical axial system. During eight hours of work appellant constantly used her right upper
extremity, entered data, moved her head from side-to-side, forward, and backward, went from her
monitor to a chalkboard, and used a mouse. Dr. DeCarlo maintained that the repetitive stretching
and twisting involved in these activities produced inﬂammation in the tissues of the cervical spine
and the tissues became fatigued as they moved beyond the acceptable range of motion and resulted
in inﬂammatory changes and disc bulges as noted on magnetic resonance imaging (MRI) scan
studies. He further maintained that the repetitive movement of the right upper extremity at the
shoulder caused the acromion to press down on the rotator cuff with the forces from the acromion
repeatedly injuring the supraspinatus and infraspinatus tendons as they ran under the acromion
bone. Dr. DeCarlo advised that this led to inﬂammatory changes and then eventually to the partial
thickness tear noted on the MRI scan study. He determined that constant activities involving the
use of the right upper extremity and neck at appellant’s work station produced her present
pathology and symptomatology. Regarding her lumbar spine pain with a burning sensation going
down the right lower extremity, Dr. DeCarlo indicated that prolonged sitting had transferred
increased biomechanical forces into the lumbar axial skeletal system, which eventually caused a
weakening of the intervertebral disc at a layer or annulus fibrosus. He related that, with weakening
of the annulus ﬁbrosus, the disc now started to extend beyond its normal physiologic position
pushing into areas in the surrounding environment, i.e., the spinal canals. Dr. DeCarlo also related
that nerves ran through these canals, which had been demonstrated on appellant’s lumbar spine
MRI scan and electromyogram/nerve conduction velocity (EMG/NCV) study. He advised that
these discs began to press directly on the exiting nerve roots. Dr. DeCarlo reminded that it was
not necessary to prove a significant contribution of factors of employment to a condition for the
purpose of establishing causal relationship. If the medical evidence revealed that an employment
3

factor contributed in any way to the employee’s condition, such a condition would be considered
employment related for the purposes of compensation under FECA as outlined in OWCP’s
procedures. Dr. DeCarlo listed appellant’s work restrictions.
Appellant also submitted diagnostic test reports from Dr. Ashkon Senaati, a diagnostic
radiologist. In a February 26, 2018 lumbar spine MRI scan report, Dr. Senaati provided
impressions of moderate L3-4 spinal canal stenosis and degenerative changes as detailed in his
report. Also, on February 26, 2018 he noted that a cervical spine MRI scan revealed no acute
abnormality and showed degenerative changes as detailed in his report. Additionally, on
February 26, 2018 Dr. Senaati reported that a right shoulder MRI scan showed a partial thickness
tear of the bursal surface of the distal supraspinatus tendon, tendinopathy of the insertional aspect
of the infraspinatus tendon, and long head biceps tendon tenosynovitis.
Dr. Maliheh Massih, a physiatrist, related that appellant’s March 21, 2018 EMG/NCV
study of the lower extremities was somewhat abnormal. He noted that the ﬁndings were suggestive
of highly probable proximal root pathology of the L5 and S1 nerve roots. Dr. Massih related that
a needle EMG examination did not show any active denervation. He concluded therefore that,
based on the electrodiagnostic study, there was no evidence of radiculopathy with the exception
of the delayed reflexes. Dr. Massih recommended that his study be correlated with MRI scan
studies for the possibility of bilateral L5-S1 proximal root pathology.
OWCP subsequently received an additional form report dated May 24, 2018 by
Dr. DeCarlo who continued to note that the affected body parts were cervical and lumbar spines
and right shoulder. Dr. DeCarlo released appellant to return to limited-duty work with restrictions
through November 19, 2018.
OWCP also received an April 5, 2018 report from Johannes Schothorst, LAc, Ph.D., a
licensed acupuncturist and physician of philosophy, who treated appellant’s cervical and lumbar
spines and right shoulder pain.
By decision dated July 23, 2018, OWCP affirmed the November 17, 2017 decision, as
modified, finding that the evidence of record was sufficient to establish a diagnosed medical
condition. It denied the claim, however, finding that the medical evidence of record failed to
address whether appellant’s underlying stenosis and degenerative disc disease was aggravated by
the accepted factors of her federal employment.
On December 20, 2018 appellant requested reconsideration.
OWCP, by decision dated January 17, 2019, denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
Thereafter, OWCP continued to receive medical evidence from Dr. DeCarlo. In a partial
letter dated December 27, 2018, Dr. DeCarlo noted that he was writing in response to OWCP’s
July 23, 2018 decision and contended that appellant’s claim should be accepted. He reiterated his
prior opinion that her diagnoses of lumbar spine degenerative disc disease with canal stenosis,
cervical spine multilevel degenerative disc disease with stenosis, and right shoulder partial
thickness rotator cuff tear, and biceps tenosynovitis were caused by her repetitive work duties.
Additionally, Dr. DeCarlo reiterated his explanation that significant stresses placed upon
4

appellant’s right shoulder, cervical, and axial skeletal system during the eight hours she constantly
worked using her right upper extremity, entering data, and moving her head from side-to-side,
forward and backward, and going from her monitor to a chalkboard, and using a mouse. He also
restated that these constant repetitive motions produced inflammatory changes in the tissues of the
cervical spine by the repetitive stretching and twisting that occurred during these activities with
the tissues becoming fatigued as they moved beyond the acceptable range of motion and resulted
in inﬂammatory changes and disc bulges in the cervical spine as clearly noted on February 26,
2018 MRI scan studies. Dr. DeCarlo reported that these studies showed a one-millimeter (mm)
disc osteophyte complex resulting in mild spinal canal stenosis at C2-3; a two-mm disc osteophyte
complex resulting in moderate ventral cerebrospinal fluid (CSF) space narrowing with mild cord
deformity and mild spinal canal and mild bilateral neural foraminal stenosis at C3-4; a two-mm
disc osteophyte complex resulting in a moderate cord deformity and severe narrowing of the
ventral CSF space, ligamentum flavum hypertrophy posteriorly resulting in moderate dorsal a CSF
space narrowing, and mild-to-moderate spinal canal stenosis and mild-to-moderate bilateral neural
foraminal stenosis at C4-5; a two-mm disc osteophyte complex resulting in moderate narrowing
of the ventral CSF space and mild spinal canal stenosis and mild bilateral neural foraminal stenosis
at C5-6; and a left paracentral/subarticular annular tear measuring three mm in the anterior
posterior dimension and mild cord deformity and mild spinal canal stenosis at C6-7. He also
reported that a February 26, 2018 lumbar spine MRI scan demonstrated a one-mm broad-based
disc bulge with mild bilateral facet arthrosis at Ll-2; a two-mm broad-based disc bulge and
ligamentum flavum hypertrophy resulting in mild bilateral neural foraminal stenosis with mild-tomoderate spinal canal stenosis at L2-3; a three-mm broad-based disc bulge with moderate-tosevere bilateral facet arthrosis and ligamentum ﬂavum hypertrophy resulting in mild bilateral
neural foraminal stenosis and moderate spinal canal stenosis at L3-4; a three-mm broad-based disc
bulge-resulting in mild spinal canal stenosis, broad-based disc bulge and ligamentum flavum
hypertrophy resulting in mild-to-moderate bilateral neural foraminal stenosis with moderate
bilateral facet arthrosis at L4-5; and moderate right facet arthrosis at L5-S1. Dr. DeCarlo noted
that a February 26, 2018 right shoulder MRI scan a partial thickness tear of the bursal surface of
the distal supraspinatus tendon, tendinopathy of the insertional aspect of the infraspinatus tendon,
and long head of the biceps tendon tenosynovitis. He maintained that clearly, these pathological
changes were caused by appellant’s above-mentioned work duties over many years of working for
the employing establishment. Dr. DeCarlo restated that the repetitive movement of the right upper
extremity at the shoulder caused the acromion to press down on the rotator cuff with the forces
from the acromion repeatedly injuring the supraspinatus and infraspinatus tendons as they ran
under the acromion bone. He also restated that this led to inﬂammatory changes and then
eventually to the partial thickness tear as noted on the above-mentioned MRI scan study.
Dr. DeCarlo again determined that the constant activities involving the use of the right upper
extremity and neck at appellant’s workstation produced her present pathology and
symptomatology that was clearly shown on the MRI scan studies.
Dr. DeCarlo noted that his findings on physical examination consistently showed
tenderness to palpation along the biceps tendon groove and surrounding the posterior capsule,
point tenderness over the supraspinatus-deltoid junction, and positive impingement signs on both
Hawkins and Neer testing. Regarding the cervical spine, he noted that there was signiﬁcant
tenderness over the right greater than left paraspinal musculature with slight spasming. Appellant
also had an anterior head carriage, which indicated loss of normal cervical spine lordosis.
Regarding her lumbar spine pain with a burning sensation going down the right lower extremity,
5

Dr. DeCarlo indicated that prolonged sitting had transferred increased biomechanical forces into
the lumbar axial skeletal system, which eventually caused a weakening of the intervertebral disc
at a layer or annulus fibrosus. He related that, with weakening of the annulus ﬁbrosus, the disc
now started to extend beyond its normal physiologic position pushing into areas in the surrounding
environment, i.e., the spinal canals. Dr. DeCarlo also related that nerves ran through these canals,
which had been demonstrated on appellant’s lumbar spine MRI scan. Additionally, he related that
there were some positive ﬁndings on an EMG/NCS study which suggested a proximal root
pathology at L5-S1, but did not show a true radiculopathy based on the study. Dr. DeCarlo
indicated that, still during physical examination of the lumbar spine, there was significant
tenderness across the lower paraspinal musculature. Appellant was able to forward ﬂex to almost
90 degrees and extend to only about 15 degrees, but with reported increased low back pain. She
had difficulty exhibiting heel-toe walking due to increased pain and there was a positive straight
leg raise to 50 degrees on the right side.
Dr. DeCarlo opined it appeared that, if appellant had not engaged in all of the repetitive
duties as described in his report, she would not have had the above-mentioned pathological
ﬁndings on the above-mentioned MRI scan studies or exhibited her present complaints of neck,
low back, and right shoulder pain. As such, he concluded that it was clear that many years of
performing the described repetitive activities caused her diagnoses of lumbar spine degenerative
disc disease with canal stenosis, cervical spine multilevel degenerative disc disease with stenosis,
and right shoulder partial thickness rotator cuff tear and biceps tenosynovitis.
In a January 7, 2019 duty status report, Dr. DeCarlo again noted that the affected body
parts were cervical and lumbar spines and right shoulder. He released appellant to return to
limited-duty work through February 7, 2019.
On April 1, 2019 appellant again requested reconsideration of the July 23, 2018 decision
and submitted a complete copy of Dr. DeCarlo’s December 27, 2018 response letter in which he
related her employment history beginning in 1991 and her work duties. Dr. DeCarlo noted that
since March 2017 she had opted to work at a sit-stand work station and she was able to shift
between seated and standing work, as needed. He restated appellant’s computer and telephone
work activities.
By decision dated June 27, 2019, OWCP denied modification of its July 23, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
period of FECA,4 that an injury was sustained while in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
3

Id.

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

6

the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted an April 19, 2018 report and a December 27,
2018 letter by Dr. DeCarlo which indicated that she complained of pain in her neck, right shoulder,
right arm, right hip, and back. Dr. DeCarlo noted her medical history of neck and back conditions,
conducted a physical examination, reviewed her MRI scans of her cervical and lumbar spines and
right shoulder and EMG/NCV study of her bilateral lower extremities, and diagnosed lumbar spine
degenerative disc disease with L3-4 spinal canal stenosis, cervical spine multilevel degenerative
disc disease with spinal canal neural foraminal stenosis, and right shoulder partial thickness rotator
cuff tear with biceps tenosynovitis. He opined that appellant’s diagnosed conditions were caused
by factors of her employment, including sitting, computer use, and reaching while working as a
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

8

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388 (2008).

9

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008).

10
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
C.C., Docket No. 19-1631 (issued February 12, 2020).

7

customer care agent in a call center. Dr. DeCarlo advised that constant activities involving her use
of her right upper extremity and neck produced her current pathology and symptomatology based
on his physical examination findings, and the results of the February 26, 2018 MRI scans of the
lumbar and cervical spines and right and the March 21, 2018 EMG/NCV study.
The Board finds that, although Dr. DeCarlo’s April 19, 2018 report and December 27, 2018
letter are not fully rationalized, they are relevant evidence in support of appellant’s claim, as they
explain the physiological process by which her accepted factors of federal employment caused or
aggravated her diagnosed lumbar, cervical, and right shoulder conditions. Dr. DeCarlo’s April 19,
2018 report and December 27, 2018 letter therefore raise an uncontroverted inference of causal
relation between her claimed lumbar, cervical, and right shoulder conditions and the accepted
factors of her federal employment. Further development of appellant’s claim is therefore
required.11
On remand OWCP shall prepare a statement of accepted facts setting forth the employment
factors which have been established and refer appellant to an appropriate second opinion physician
for an examination and a rationalized medical opinion as to whether her accepted employment
factors either caused or aggravated her lumbar, cervical, and right shoulder conditions.12 If the
second opinion physician disagrees with the pathophysiological explanation provided by
Dr. DeCarlo, he or she must provide a fully-rationalized explanation explaining why
Dr. DeCarlo’s opinion is unsupported. After this and other such further development deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

See A.T., Docket No. 19-1972 (issued June 25, 2020); K.T., Docket No 19-1436 (issued February 21, 2020);
John J. Carlone, 41 ECAB 354, 356-57 (1989).
12

See supra note 10.

8

ORDER
IT IS HEREBY ORDERED THAT the June 27, 2019 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: August 18, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

